IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-0290-15



                   JOHN DENNIS CLAYTON ANTHONY, Appellant

                                                 v.

                             THE STATE OF TEXAS, Appellee

                       ORDER REGARDING REPRESENTATION
                               BAILEY COUNTY



               This order was delivered per curiam.

                                           ORDER


       Appellant was convicted of aggravated sexual assault of a child in cause number 2557 in the

287th District Court of Bailey County. Appellant was sentenced to confinement for life. The court

of appeals reversed the judgment of the trial court. Anthony v. State, No. 07-13-00089-CR (Tex.

App. — Amarillo, delivered February 12, 2015). The State’s petition for discretionary review was

granted by this Court on May 20, 2015. Appellant is entitled to representation before this Court at

this time. See Article 1.051(a)(d)(2), V.A.C.C.P. It appears that Appellant is without representation
                                                                                        ANTHONY -2

in this court. Accordingly, the trial court is ordered to determine if Appellant is currently represented

by counsel, and if so, to inform this court who represents Appellant. If Appellant is not currently

represented by counsel and desires counsel, the trial court must first determine whether Appellant

is indigent. If the trial court finds Appellant is indigent, that court shall appoint an attorney to

represent Appellant before this court in regard to PDR No. PD-00290-15, in accord with the

provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing conducted pursuant to this order

shall be held within 30 days of the date of this order. The trial court's order appointing counsel, any

findings of fact, affidavits, or transcription of the court reporter's notes and any other

supplementation of the record shall be returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 26th DAY OF MAY, 2015

DO NOT PUBLISH